Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Please note the election of species without traverse on 03/28/2022. The new set of claims on 08/15/2022 removes the non-elected Markush species from the claims.
Claims 21-39 are allowed. Key to allowance of these claims are the new claims of 8/15/2022 and the remarks of 08/15/2022. 
The closest prior art is Ahlers et al, see office action of 08/05/2022. This prior art teaches coumarin and/or isocoumarin with a nitrogen attached and multiple different R groups. This is overcome by the remarks of 08/05/2022. This is very similar to the Markush structure of claim 1. However, p 107 of Ahlers requires an A group beginning and ending with a carbon which attaches the nitrogen to coumarin. This is outside the claimed Markush structure I of claim 21. Ahlers does not teach where this portion of the Markush structure overlaps the corresponding portion of the Markush of the instant application.
A base oil or lubricant additive having the structure as claimed: 
wherein
X is -O- or -NH-,
R1, R2, R3, R4, Ra1, Ra2, Ra3, and Ra4 are independently chosen from -H, -(C1-C5)hydrocarbyl and -Rb, or the structure is structure II and Ra1 and Ra2 together form a fused phenyl ring and R1, R2, Ra3 and Ra4 are independently chosen from -H, -(C1-C5)hydrocarbyl and -Rb, or the structure is structure II and Ra3 and Ra4 together form a fused phenyl ring and R1, R2, Ra1, and Ra2 are independently chosen from -H, -(C1-C5)hydrocarbyl and -Rb,
the base oil or lubricant additive comprises at least one Rb,
at each occurrence, Rb is independently chosen from -C(O)-O-Rc, -O-Rc, -S-Rc, and - NH-Rc, and
at each occurrence, Rc is independently (C6-C30) hydrocarbyl that is interrupted by 0, 1, 2, 3, 4, or S groups independently chosen from -o- and -S- and that is unsubstituted or substituted with -O-(C6-20) aryl, is not taught or fairly suggested in the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771